Citation Nr: 0028416	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-08 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  The propriety of severance of service connection for a 
right eye disability.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from July 1982 to 
March 1983.

This matter arises from March 1993, February 1999, and April 
1999 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  The case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.  The Board notes that included in the 
veteran's original appeal of the March 1993 rating decision 
was entitlement to an increased rating for residuals of a 
left orbital blow-out fracture with left inferior adherence 
syndrome.  However, as the veteran was granted a 100 percent 
rating for this disability in February 1999, and as that is 
the maximum schedular rating available, notwithstanding that 
it was granted under 38 C.F.R. § 3.383, this constitutes a 
full grant of that benefit, and the increased rating claim is 
no longer for appellate consideration.  See Thomas v. Brown, 
9 Vet. App. 269, 270, (1996). 


FINDINGS OF FACT

1.  In a July 1998 decision, the RO granted the veteran's 
claim of service connection for a right eye disability 
finding that it was included as part of the service-connected 
left eye disability. 

2.  Medical evidence of record shows that the veteran had 
surgery on his right eye in April 1983 due to the service-
connected left eye disability.

3.  The veteran has significant visual impairment from 
diplopia due to his service connected left eye disability 
which affects his vision in both eyes.

4.  The July 1998 RO decision was not undebatably erroneous 
in granting service connection for a right eye disability as 
there is a plausible basis in the record for a grant of 
secondary service connection.

5.  The veteran has permanent impairment of vision of both 
eyes with central visual acuity of 5/200 in the better eye. 


CONCLUSIONS OF LAW

1.  The requirements for restoration of service connection 
for a right eye disability have been met.  38 U.S.C.A. 
§§ 1131, 5112 (West 1991); 38 C.F.R. §§ 3.105(a),(d) 3.303 
(1999).  

2.  The criteria for entitlement to an automobile or adaptive 
equipment have been met.  38 U.S.C.A. §§ 3902, 5107 (West 
1991); 38 C.F.R. § 3.808 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Severance

At the outset, the Board finds that the veteran's claim as to 
whether the decision to sever a grant of service connection 
for a right eye disability was proper is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. § 
5107(a).  In this regard, the Board notes that the RO has 
obtained multiple VA examinations and all pertinent 
outpatient medical records.

The Board also finds that the RO satisfied the procedural 
requirements, set forth in 38 C.F.R. § 3.105, regarding 
notice to the veteran of a proposed severance, an opportunity 
for him to submit evidence, and, an opportunity for a 
predetermination hearing.  38 C.F.R. § 3.103(b) (1999).

The veteran was granted service connection for residuals of a 
blow-out fracture of his left eye.  Surgery was performed 
during service, and subsequent to service, in April 1983, on 
both eyes, to correct persistent double vision.  In March 
1993, the veteran requested service connection for his right 
eye.  He claimed that his right eye was weakened as a result 
of overcompensating for the left eye disability.  VA 
examination reports of July 1995, February 1996, February 
1997, and May 1998, all documented the veteran's decreasing 
field of vision and diagnoses of pigmentary dispersion 
syndrome (PDS) and diplopia.  The February 1997 VA 
examination report indicated that the veteran's decreased 
visual fields were due to the PDS which was unrelated to the 
trauma, and the diplopia was due to the trauma suffered 
during service.  The May 1998 VA examination report noted 
that the diplopia of the veteran's primary gaze caused 
significant visual disability and the examiner also found 
that the ocular dysmotility the veteran suffered from was due 
to the left side facial trauma.  The RO granted service 
connection for a right eye disability in July 1998, and 
increased the veteran's disability rating to 50 percent to 
reflect the additional grant.  

A January 1999 VA examination report also indicated that the 
veteran's disability due to optic nerve damage from glaucoma 
was due to glaucoma, not trauma.  However, the diplopia was 
related to the trauma and the diploic field was noted to be 
extremely constricted.  The examiner stated that there was an 
area of double vision mapped centrally within the island.  By 
ratings of muscle function impairment, the equivalent visual 
acuity equaled 5/200.

In February 1999, the RO notified the veteran of a proposed 
severance of service connection for the right eye disability.  
The RO found that there was no evidence of record to show 
service-connected right eye pathology and that the grant of 
service connection for right eye vision impairment was a 
clear and unmistakable error.  After properly advising the 
veteran of his rights and opportunity to respond, the RO 
severed service connection for a right eye disability in an 
April 1999 decision. 

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and it cannot be continued on any other basis.  
Severance may be accomplished only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474 (1997).  

The standard which applies in a determination as to whether a 
decision granting service connection was the product of clear 
and unmistakable error for the purpose of severing service 
connection under section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.  

As a preliminary matter, the Board notes that the veteran's 
grant of service connection has not been in effect for 10 or 
more years, thus he is not afforded the protection of 
38 C.F.R. § 3.957 (1999), and, as noted previously, the 
veteran was properly advised of his due process rights in the 
February 1999 notice of proposed severance.  38 C.F.R. 
§ 3.103(b).  Therefore, the question at issue is whether 
there was no reasonable or plausible basis in the July 1998 
rating decision for granting service connection.  

In reviewing the evidence of record, the Board concludes that 
there was a plausible basis for granting service connection 
for a right eye disability as secondary to the service-
connected left eye injury.  The record reflects that the 
veteran had surgery on both eyes in April 1983 in an effort 
to correct the diplopia.  The surgical summary indicates 
inferior rectus recision of the right eye for adherent 
syndrome involving the left eye.  The remaining medical 
records up through 1999 are replete with diagnoses of 
diplopia due to trauma, and decreasing visual acuity.  A May 
1995 clinical note indicated new onset of horizontal 
diplopia.  While the record also contains medical opinions 
indicating that the PDS is the cause of the decreased visual 
acuity, the January 1999 VA examination report notes that the 
veteran's diplopia results in muscle function impairment 
equivalent to a visual acuity equal to 5/200.  In addition, 
the efforts to remedy the trauma caused to the service-
connected left eye have clearly affected the right eye, as 
reflected by the April 1983 surgery and the decreased visual 
acuity of both eyes due to diplopia, as demonstrated by 
current medical evidence of record.   
Therefore, the Board concludes that there is medical evidence 
of record to support a grant of service connection on a 
secondary basis, and the RO's July 1998 decision to grant 
service connection was not clearly and unmistakably 
erroneous.  Accordingly, restoration of service connection 
for a right eye disability is warranted.   

II.  Automobile and/or Adaptive Equipment

Automobile and adaptive equipment is provided to veterans who 
are entitled to compensation under Chapter 11 for any of the 
following disabilities, if the disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval or air service (that is, service-
connected disability): 1) the loss or permanent loss of use 
of one or both feet; 2) the loss or permanent loss of use of 
one or both hands; 3) the permanent impairment of vision of 
both eyes with central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808.  A 
certification of eligibility for financial assistance in the 
purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 38 
C.F.R. § 3.808.  A specific application for financial 
assistance in purchasing a conveyance is required, and must 
contain a certification by the claimant that the conveyance 
will be operated only by persons properly licensed. 38 C.F.R. 
§ 3.808(c) (1999).

In light of the foregoing restoration of service connection 
for a right eye disability, and the January 1999 VA 
examination report finding that the veteran's diplopia 
resulted in visual acuity of 5/200, the Board concludes that 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment is warranted.

ORDER

Restoration of service connection for right eye disability is 
granted.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment is granted.


		
	BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals



 

